Citation Nr: 0107322	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  95-24 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from October 1989 until 
January 1994.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a October 1994 
rating decision of the Pittsburgh, Pennsylvania Regional 
Office (RO) which denied service connection for, among other 
things, hearing loss and tinnitus.  The claims of service 
connection for hearing loss and tinnitus were remanded for 
further development by a decision of the Board dated in 
September 1999.  Thereafter, by an October 2000 rating 
decision, the RO granted service connection for tinnitus.


FINDING OF FACT

The veteran does not have a legally cognizable hearing 
disability.


CONCLUSION OF LAW

The veteran does not have hearing loss that was incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.303, 3.385 (2000); VAOPGCPREC 16-92 (1992).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has hearing loss as the result of 
acoustic trauma experienced during military service.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2000).  In order for service connection to be 
granted, there must be evidence in the record which 
demonstrates that the claimant currently has the disability 
for which service connection is claimed.  See, e.g., Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 
526 U.S. 1144 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  VA regulations provide that impaired hearing 
will be considered a "disability" only when the auditory 
threshold is 40 decibels or greater at 500, 1000, 2000, 3000, 
or 4000 Hertz, where it is 26 decibels or greater in at least 
three of these frequencies, or where speech recognition 
scores under the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385 (2000).

The veteran's service medical records reflect that, when 
examined for service enlistment in July 1989, audiometry 
revealed readings of 10/5/0/15/15 and 15/0/15/20/25 at 
500/1000/2000/3000/4000 Hertz frequencies in the right and 
left ears, respectively.  Upon examination for separation 
from service, the audiometric evaluation showed puretone 
thresholds of 5/5/5/15/15 and 5/5/10/20/25 at the 
500/1000/2000/3000/4000 Hertz frequencies in the right and 
left ears, respectively.  No complaints or findings referable 
to hearing impairment were recorded in the interim.  

The appellant filed a claim for service connection for 
hearing loss in April 1994.  He was afforded a VA audiology 
examination in August 1994 at which he indicated that he was 
exposed to engine room noise in service and had also 
experienced draining of the ears in 1993 while stationed in 
San Diego, California.  The examiner noted that there had 
been left high tone sensorineural loss on entrance into the 
military and upon discharge from active duty.  Following 
examination, an assessment of left high tone sensorineural 
hearing loss was rendered.  

The veteran was afforded a VA hearing evaluation in March 
2000.  He indicated that he had perceived a hearing loss for 
the previous five years, and attributed this to noise 
exposure he experienced while in the military.  He stated 
that he was an interior communications electrician during 
service, and was repeatedly exposed to loud noise in the 
engine room.  The veteran related that he had consistently 
worn hearing protection at that time.  

The appellant underwent audiometric testing in March 2000 
which revealed puretone thresholds of 10/10/15/15 and 
10/15/15/20 at the 1000/2000/3000/4000 Hertz frequencies in 
the right and left ears, respectively.  The speech 
discrimination score was 96 percent, bilaterally.  The 
examiner stated that the veteran's claims folder was reviewed 
prior to evaluation.  An opinion was rendered that there was 
a slight high frequency decrease in both ears upon discharge 
from service as compared to the thresholds identified at 
entry.  It was noted that the decrease was minimal and that 
the audiometric thresholds at discharge and currently were 
within normal limits.  It was the examiner's conclusion that 
the veteran's hearing complaints were not a direct result of 
noise exposure he experienced while in the military.  

In the instant case, the clinical evidence reflects that the 
appellant does not have an auditory threshold of 40 decibels 
or greater at 500, 1000, 2000, 3000, or 4000 Hertz, an 
auditory threshold of 26 decibels or greater in at least 
three of those frequencies, or a speech recognition score 
less than 94 percent in either ear.  The Board thus finds 
that the veteran does not have a legally cognizable hearing 
disability.  Absent evidence that the veteran has a current 
hearing disability by VA standards, the claim for service 
connection must be denied.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (2000).  The new law contains revised notice provisions, 
and additional requirements pertaining to VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  The Board finds that there is no indication 
that additional evidence exists or could be obtained which 
would tend to support the claim of service connection for 
hearing loss, especially in light of the threshold 
requirement that 38 C.F.R. § 3.385 be satisfied by specific 
testing such as was already done in March 2000.  The 
requirements of the new law have been satisfied in that the 
record demonstrates that the RO has notified the veteran of 
the information and evidence necessary to substantiate his 
claim.  Therefore, it is found that adjudication of this 
appeal, without referral to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992).


ORDER

Service connection for hearing loss is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

